Citation Nr: 1124376	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a neck disorder.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a heart disorder, to include as secondary to hypertension.

4.  Entitlement to an increased disability rating for post traumatic stress disorder (PTSD) with depressive disorder, currently evaluated as 70 percent disabling.

5.  Entitlement to an increased disability rating for a neck disorder, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1984 to June 1994 and from December 1995 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston Salem, North Carolina.  By that rating decision, the RO denied service connection for a right shoulder disorder, hypertension, and a heart disability, to include as secondary to hypertension.  The RO also increased the disability rating assigned to the service-connected PTSD with depressive disorder from 30 to 70 percent, effective January 1, 2005--the date VA received the Veteran's claim for increased compensation for this disability.  The RO also continued a 10 percent disability rating assigned to the service-connected neck disability.  The Veteran appealed the RO's July 2005 rating action to the Board.

The Board observes that in January 1999, the Veteran filed a claim for service connection for hypertension.  By a June 1999 rating action, the RO, in part, denied the claim for service connection for hypertension on the basis that it was not well-grounded.  The RO informed the Veteran of its decision in a June 1999 letter.  The Veteran did not perfect an appeal to the above-cited rating action.  However, Section 7(b) of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), eliminated well groundedness from the standard of review of claims for VA benefits, and provided that a claim for benefits denied on the basis of not being well grounded, which became final (italics added for emphasis) during the period beginning on July 14, 1999 and ending November 9, 2000, should be readjudicated as if the denial had not been made.  See Section 7(b) of the VCAA, Pub.L. No. 106- 475, 114 Stat. 2096 (2000).  When the Veteran filed to reopen his previously denied claim of entitlement to service connection for hypertension in January 2005, the RO adjudicated it as a petition to reopen and not as a de novo claim on the merits.  Nevertheless, the Board, in accordance with Section 7(b) of the VCAA, will adjudicate the issue of entitlement to service connection for hypertension on the merits, and has recharacterized it as that listed on the title page. 

The issue of entitlement to service connection for sarcoidosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional substantive development, as outlined in the indented paragraphs below, is necessary with respect to the service connection and increased evaluation issues on appeal.  

The Veteran contends that his current right shoulder disorder had its onset during a period of active military service (the Veteran was unable to recall the exact period of military service), and that he has experienced continuous symptoms since discharge in 1996.  Post-service VA treatment records also show that the Veteran reported having right shoulder pain that stemmed from his "neck spondylosis" and that he had neck pain that radiated into his right upper extremity.  (See VA treatment records, dated in February 2002 and February 2005, respectively).  Thus, the Veteran has essentially argued that his right shoulder disorder is secondary to his service-connected neck disorder.  Thus, in view of the Veteran's contentions, the Board has re-characterized the claim for service connection for a right shoulder disorder to address the theory of secondary service connection.  Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550- 51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).

The Veteran has not been apprised of the information and evidence necessary to substantiate his claim for service connection for a right shoulder disorder on a secondary basis, to include by aggravation.  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 (2010), which pertains to secondary service connection, was amended to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a non-service- connected condition by a service-connected condition.  Accordingly, upon remand, the Veteran should be notified of the information and evidence not of record that is necessary to substantiate his claim for service-connection for a right shoulder disorder on a secondary basis.

Regarding his claim for service connection for hypertension, the Veteran contends that it began during his second period of military service.  He contends that after service discharge in September 1996, he sought treatment for his hypertension at the VA Medical Center (VAMC) in Detroit, Michigan.  (See Veteran's Notice of Disagreement, received by VA in July 2006).  Service treatment records (STRs) show that when the Veteran presented to an emergency care clinic during his initial period of military service in April 1985, he had a blood pressure reading of 124/92.  An October 1994 Army Reserve enlistment examination report reflects that the Veteran's heart was evaluated as normal.  He had a blood pressure reading of 110/78.  On an October 1994 Report of Medical History, the Veteran denied having had high blood pressure, shortness of breath, pain or pressure in the chest, palpitation or a pounding heart, and a heart trouble or murmur.  He stated that he was in "good health."  When seen in the acute care medical clinic during his second period of active military service in March 1996, the Veteran stated that he thought that he had hypertension.  Upon physical evaluation, his blood pressure was 125/90.  The examining physician's assessment was that the Veteran was not hypertensive at that time because he only had one borderline reading.  

A May 1997 VA treatment record reflects that within one year of discharge from his second period of active military service in September 1996, the Veteran had a blood pressure reading of 142/98.

Service connection for certain diseases, such as cardiovascular-renal disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2010); see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (noting that for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm).

With chronic disease shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010). 

The law further provides that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period.  This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree.  38 C.F.R. § 3.307(c) . 
.
Thus, in view of the two findings of elevated blood pressure readings during the Veteran's periods of active military service, as well as one within his initial post-service year in May 1997, the RO/AMC must provide the Veteran with a VA examination by an appropriate specialist to determine if any current hypertension is etiologically related to, or had its onset during, a period of active military service or within a year of service discharge in September 1996?

Concerning his claim for service connection for a heart disorder, the Veteran contends that it is secondary to his hypertension.  Because service connection for hypertension might be granted pending the development requested below, the Board finds that resolution of the claim for service connection for a heart disability would be premature at this juncture.  The Board finds that a remand is needed to properly evaluate this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered until both are adjudicated).  

The Veteran argues that his service-connected PTSD with depressive disorder and neck disorder are more severely disabling than that reflected by the currently assigned 70 and 10 percent disability ratings, respectively.  (See Veteran's Notice of Disagreement, received by VA in July 2006, and VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in December 2007).  A Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA last examined the Veteran to determine the current severity of the above-cited service-connected psychiatric and orthopedic disorders in May 2005.  (See May 2005 VA PTSD and spine examination reports, respectively).   Thus, on remand, the Veteran should be afforded additional VA psychiatric and orthopedic examinations to determine the current severity of his service-connected PTSD with depressive disorder and neck disorder, respectively.  In addition, the orthopedic examiner must address whether the service-connected neck disorder caused or permanently worsened the Veteran's right shoulder disorder.
Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The AMC/RO should send the Veteran a VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate his claim for service connection for a right shoulder disorder on a secondary basis, to include by aggravation.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  After the development requested above has been completed and any additional medical evidence has been associated with the claims folders, the RO/AMC must schedule the Veteran for a VA examination by an appropriate examiner to determine the etiology of any hypertension and heart disorder found on examination.  

a. The claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folders was made.  The examiner must respond to the following question and provide a full statement of the basis for the conclusion(s) reached: 

Does the Veteran currently have hypertension and/or a heart disorder that is etiologically related to, or had its onset during, a period of active military service or within a year of service discharge in September 1996? 

b.  All opinions expressed must be accompanied by supporting rationale, with reference to the documented clinical history. 

c.  In formulating the foregoing opinion, the examiner must comment on the following service and post-service treatment records: 

(i) April 1985 STR, reflecting that the Veteran presented to the emergency care clinic with a blood pressure reading of 124/92;

(ii) October 1994 Army Reserve enlistment examination report, reflecting that the Veteran's heart was evaluated normal.  A blood pressure reading of 110/78 was recorded; 

(iii) An October 1994 Report of Medical History, reflecting that the Veteran denied having had high blood pressure and heart trouble; 

(iv) March 1996 acute medical care report reflecting that the Veteran's blood pressure was 125/90.  The examining physician's assessment was that the Veteran was not hypertensive at that time because he only had one borderline reading.  

If but only if the examiner concludes that the Veteran's hypertension is service-related, should he then provide an opinion as to whether it caused or permanently worsened any current heart disorder. 

3.  The RO/AMC must schedule the Veteran for a VA psychiatric examination to evaluate the current severity of his service- connected PTSD.  The claims folders must be made available to the examiner in conjunction with the examination and the examiner should acknowledge review of the claims folders in the examination report or in an addendum.
   
The examiner must provide an opinion as to the severity of the service-connected psychiatric symptomatology and its impact on occupational and social functioning. If the Veteran cannot secure or follow a substantially gainful occupation due to his PTSD, the examiner must so state.
   
The rationale for all opinions should be provided. The examiner is advised that the Veteran is competent to report his history and symptoms and that his reports must be considered in formulating the requested opinion.

The following considerations will govern the examination: 

4.  The Veteran should also be afforded a VA orthopedic examination, with an appropriate examiner, to determine the symptoms and severity of her service-connected neck disorder.  The claims folders must be made available to the examiner in conjunction with the examination and the examiner should acknowledge review of the claims folders in the examination report or in an addendum.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should conduct range of motion testing of the cervical spine/neck and comment on the presence and extent of any painful motion, functional loss due to pain, additional disability with flare-ups, excess fatigability, and weakness.  The examiner should also comment on the presence and extent of any ankylosis of the cervical spine/neck and note both the duration and frequency of: 1) any incapacitating episodes (i.e., doctor- prescribed bedrest), and 2) the location and severity of any associated objective neurological findings (i.e., radiculopathy or bowel/bladder impairment).

The examiner must also state whether it is as likely as not that the service-connected neck disorder has caused or has permanently worsened the Veteran's right shoulder disorder.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC must readjudicate the Veteran's claims of entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected neck disorder, hypertension and heart disorder, and entitlement to increased disability ratings for PTSD and a neck disorder, currently evaluated as 70 and 10 percent disabling, respectively.  

If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims folders are returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  he Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his service connection and increased evaluation claims.  His cooperation in VA's efforts to develop his claims, including reporting for scheduled VA examinations, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in rating his service connection claims based on the evidence of record and a denial of his increased evaluation claims.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


